                       UNITED STATES DISTR ICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                       CASE NO . 19-60006-CR-ZLOCH


UNITED STA TES OF AMERICA ,

             Plaintiff,

VS.                                                   O R D E R
SHAYEH DOV,

             Defendant .
                                /
      THIS    MATTER   is   before   the   Court   upon   the   Report   And
Recommendation On Change Of Plea (DE 17) filed herein by United
States Magistrate Judge Patrick M . Hunt .         The Parties have filed
their Joint Notice By Defendant Sheyah Dov And United States Of
America Accepting Without Objection Magistrate's Report And
Recommendation To Accept Entry Of Guilty Plea (DE 18), and thus,         no

objections to said Report have been filed. The Court has conducted
a éq novo review of the entire record herein and is otherwise fully
advised in the premises.
      In his Report And Recommendation (DE                Magistrate Judge
Hunt, after conducting a hearing , recommends that the Court accept
Defendant Dov's plea of guilty to Count 1 of the Information (DE 1)
and that he be adjudged guilty of this offense. Additionally the
Court notes that Defendant Dov has signed a Waiver Of Indictment
(DE 4).      The Court adopts Magistrate Judge Hunt's findings,          as
stated in the instant Report And Recommendation (DE 17).
      Accordingly, after due consideration, it is
      ORDERED AHn ADJUDGED as follows:

          The Report And Recommendation On Change Of Plea (DE l7)
filed herein by United States Magistrate Judge Patrick M . Hunt be
and the same is hereby approved, adopted, and ratified by the
Court;
     2. Being sat isfied that there is a factual basis for guilt ,
the Court accepts Defendant Dov's plea of guilty to Count 1 of the
Information (DE 1) and adjudges him guilty at this time; and
          Sentencing is hereby SET in the above-styled cause before
this Court on Tuesdav , Aoril 30, 2019, at 10 :00 a .m . before the
Honorable    William   J.   Zloch,   in   Courtroom       A,   United   States
Courthouse, 299 East Broward Boulevard, Fort Lauderdalep Florida .
         DONE AHn ORDERED in     ambers at Fort Lauderdale, Broward
County,Florida,this /f/-edayofFebruary,2019.

                                              +

                                                      *
                                 WILLIAM J . ZLOCH
                                 Sr . United States District Judge

Copies furnished :

The Honorable Patrick M . Hunt
United States Magistrate Judge

A11 Counsel of Record
